Case 1:17-cr-00073-JAW Document 1009 Filed 07/31/20 Page 1 of 2                      PageID #: 2709



                            UNITED STATES DISTRICT COURT
                                 DISTRICT OF MAINE

 DENTON WORRELL,                               )
                                               )
                Petitioner,                    )
                                               )
        v.                                     )       No. 1:17-cr-00073-JAW-2
                                               )
 UNITED STATES OF AMERICA,                     )
                                               )
                Respondent.                    )

        ORDER AFFIRMING THE RECOMMENDED DECISION OF THE
                       MAGISTRATE JUDGE

        On September 2, 2019, Denton Worrell filed a motion to vacate, set aside, or

 correct his sentence pursuant to 28 U.S.C. § 2255. Mot. to Vacate, Set Aside, and/or

 Correct Sentence, and Authority in Supp. Thereof, Pursuant to Title 28, United States

 Code, Section 2255 (ECF No. 935) (Def.’s Mot.). 1 The Magistrate Judge ordered the

 United States (Government) to file an answer, and the Government filed its answer

 and a declaration from Mr. Worrell’s prior attorney, Roger Brunelle, on January 8,

 2020. Order to Answer (ECF No. 97); Gov’t’s Resp. to Pet.’s Mot. Pursuant to 28 U.S.C.

 §2255 and Mot. for Summ. Dismissal (ECF No. 988) (Gov’t’s Resp.); Decl. of Roger

 Brunelle (ECF No. 989). In its response, the Government moved for a summary

 dismissal of Mr. Worrell’s § 2255 petition. Gov’t’s Resp. at 1. The United States

 Magistrate Judge filed with the Court on June 5, 2020, his Recommended Decision


 1       Though the docket reflects that this motion was not docketed until September 6, 2019, the
 prison mailbox rule controls the date of filing of incarcerated individuals’ filings under 28 U.S.C.
 § 2255. See Morales-Rivera v. United States, 184 F.3d 109, 109-10 (1st Cir. 1999) (holding that the
 prison mailbox rule applies to motions under 28 U.S.C. § 2255). While Mr. Worrell’s motion does not
 include a declaration stating when he placed the motion in the mail, he dated the motion on September
 2, 2019, see Def.’s Mot. at 3, and the Court adopts that date as the date of filing.
Case 1:17-cr-00073-JAW Document 1009 Filed 07/31/20 Page 2 of 2          PageID #: 2710



 on the motion, in which he recommended that the Court find that an evidentiary

 hearing is not warranted under Rule 8 of the Rules Governing Section 2255 Cases,

 grant the Government’s request for dismissal, deny Mr. Worrell’s motion for habeas

 relief under § 2255, and deny a certificate of appealability pursuant to Rule 11 of the

 Rules Governing Section 2255 Cases. Recommended Decision on 28 U.S.C. § 2255

 Mot. at 1-9 (ECF No. 1006) (Recommended Decision). Mr. Worrell did not object to

 the Recommended Decision.

       The Court reviewed and considered the Magistrate Judge’s Recommended

 Decision, together with the entire record; the Court has made a de novo

 determination of all matters adjudicated by the Magistrate Judge’s Recommended

 Decision; and the Court concurs with the recommendations of the United States

 Magistrate Judge for the reasons set forth in his Recommended Decision and

 determines that no further proceeding is necessary.

       1.     The Court AFFIRMS the Recommended Decision of the Magistrate
              Judge (ECF No. 1006).

       2.     The Court DENIES Denton Worrell’s Motion to Vacate, Set Aside,
              and/or Correct Sentence, and Authority in Support Thereof, Pursuant to
              Title 28, United States Code, Section 2255 (ECF No. 935).

       3.     The Court DENIES a certificate of appealability pursuant to Rule 11 of
              the Rules Governing Section 2255 Cases.

       SO ORDERED.

                                         /s/ John A. Woodcock, Jr.
                                         JOHN A. WOODCOCK, JR.
                                         UNITED STATES DISTRICT JUDGE

 Dated this 31st day of July, 2020



                                           2
